Citation Nr: 1400033	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial compensable evaluation for residuals of a right leg injury, to include muscle spasms of the gastrocnemius muscle. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the Veteran's claim of service connection for a low back disorder and granted service connection at a noncompensable level for residuals of a right leg injury, to include muscle spasms of the gastrocnemius muscle, effective December 24, 2008. 

The Board has reviewed all evidence of record, including that found on Virtual VA.

The issue of entitlement to service connection for mental health disorders has been raised by the record in multiple statements by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A low back disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise shown to be related to service.

2.  Throughout the course of this appeal, the Veteran's residuals of a right leg injury, to include muscle spasms of the right gastrocnemius muscle, have been manifested by a lowered threshold of fatigue with flare-ups.





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an initial 10 percent rating for residuals of a right leg injury, to include muscle spasms of the right gastrocnemius muscle, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.56, 4.73, Diagnostic Code 5311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The notice requirements of the VCAA apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2009 letter issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a low back disorder.  The January 2009 letter satisfied all elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess. 

With respect to the claim for increased initial rating for residuals of a right leg injury, to include muscle spasms of the gastrocnemius muscle, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, private treatment records, and statements from the Veteran.  Further, the Veteran was afforded a VA examination in May 2009 regarding the claims on appeal.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

The Veteran has not asserted, nor is it evident from the record, that any additional evidence relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board acknowledges the Veteran's statement that he is currently receiving Social Security disability benefits in association with his right hip condition.  As the current claimed conditions are not the basis for the Social Security benefits, the Board does not find the Veteran's Social Security Administration records to be relevant.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection - Low Back Disorder

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's low back disorder has not been diagnosed as such a chronic disease and continuity of symptomatology, standing alone, cannot enable an award of service connection.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for a low back disorder on the basis that he injured his back during active service.  Specifically, he claims that he injured his back in 1983 and reinjured it in 1984 and again in 1985, when he jumped from a truck.  On each of those occasions, his pain resolved.  During the May 2009 VA examination, the Veteran reported that he had been having low back pain since 2007, when he began experiencing problems with his right hip.  X-ray examination of the lumbosacral spine revealed the vertebral bodies to be normal.  The Veteran was diagnosed with low back pain.

Upon review of the evidence of record, and after considering the laws and regulations applicable to the Veteran's claims, the Board finds that service connection is not warranted in this case.

Service treatment records reflect a notation of back pain in August 1983, along with a report from the Veteran that there was no trauma associated with the pain.  In August 1984, the Veteran complained of back pain after lifting a heavy object.  The records noted limited range of motion and moderate spasms in the lumbar area.  The assessment of the complaint was low back strain.  In October 1984, there was a notation of limited range of motion due to increased back pain.  The Veteran denied trauma to his lower back and was diagnosed with muscle spasms.  In August 1985 the Veteran complained of back pain after jumping from a truck.  He was diagnosed with muscle sprain.  There were no notations of back pain or any other relevant abnormalities on the Veteran's separation examination in May 1986 and he expressly denied recurrent back pain in a report of medical history completed at that time.  

Post-service, a VA treatment record dated March 2007 indicates the Veteran was seen for right hip pain.  He made no complaints of back pain.  In February 2008, his pre-operation examination report concerning the right hip showed no indications of a history of low back pain.  

Private treatment records first document reports of back pain in August 2008, when the Veteran reported that he had been experiencing low back pain for two weeks after lifting some heavy furniture in his apartment.  The complaint was assessed as a lumbar strain and the X-ray examination of the lumbar spine revealed vertebral body height and alignment to be normal and mild degenerative endplate changes with small anterolateral endplate osteophytes.  

A private treatment record dated in December 2008 show that the Veteran complained of low back and hip pain.  He reported that the onset of low back pain was in 1985 and that the pain would come and go.  He stated that the pain was reaggravated when he moved some heavy furniture.  

VA treatment records dated May 2009 through December 2010, reflect  complaints of low back pain.  

In February 2010, the Veteran complained of severe back pain and explained that he had it for many years but did not complain about it since he was taking narcotics.  Also that same month, the Veteran reported that he had been in constant pain since his military service and that he did not notice the pain in the past because he was on pain medication for his hip pain before his hip replacement.  X-ray examination revealed a few osteophytes, normal disc spaces, and no spondolisthesis.  

While visiting the VA outpatient clinic for an ear check in November 2010, the Veteran reported chronic low back pain and requested a brace for his back.  He was seen again in the VA outpatient clinic in December 2010 for complaints of cramps in his right leg.  It was noted that he had limited range of motion in his back due to pain. 

At the time of his VA examination in May 2009, the Veteran reported injuring his back in service and noted subsequent complaints of back pain.  The Veteran also stated that his back pain resolved after each incident and that he received no physical therapy or surgery while in service.  The VA examiner opined that the Veteran's low back disorder was less likely than not related to service because he  did not have a return of his back pain until two years prior, when he developed problems with his right hip.  The Board finds that the VA examiner's opinion is probative evidence in the present appeal.  The examiner provided reasoning for his opinion and reviewed the claims file and the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008).  Moreover, there is no medical opinion of record to refute the May 2009 VA examiner's opinion. 

In adjudicating the claim on appeal, the Board has also considered the Veteran's contention that a relationship exists between his current low back condition and military service.  In considering this, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

While the Veteran offered credible testimony regarding his treatment in service for low back pain, a low back disorder or abnormality was not noted during service examination for discharge in May 1986.  The post service records show that, while the Veteran reported having back pain since 1985, the first medical record of treatment for low back pain is dated August 2008, over 20 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board recognizes that the absence of documented post-service treatment cannot, by itself, invalidate the Veteran's claims of continuous symptoms.  However, to the extent that he is claiming continuity of low back symptoms since service, the Board finds that the Veteran's statements to be inconsistent.  Indeed, he has reported to various treatment providers that he has had chronic and constant pain since service.  However, he has also reported that his incidents of back pain while in service resolved and that he began experiencing low back pain in 2007, in conjunction with his right hip pain.  He has also stated that he aggravated his back in 2008, when he moved some heavy furniture in his apartment.  The Veteran has explained that he failed to report his low back pain in the past because he was on medication for his right hip condition.  Records show, however, that the Veteran did not begin receiving treatment for his right hip condition until 2007.  The Board thus finds his explanation to be without merit and does not find that there is credible evidence of continuity of symptomatology present in this case.  Finally, as the evidence does not reveal arthritis or other chronic disease, an award of service connection based solely on continuity of symptomatology is precluded here.

While the Veteran is competent to describe in-service back pain and back pain since service, the question of whether the Veteran's current low back disorder is related to active service is medically complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The clinical pathology of spine disorders is not readily recognizable by a layman, such as varicose veins or acne.  See Jandreau v. Nicholson.  As such, his statements as to etiology do not constitute probative evidence.  

Further, the May 2009 VA examiner, who reviewed the Veteran's in-service treatment records and his post service medical records, and performed a clinical evaluation, concluded that the Veteran's low back pain was less likely than not due to his military service.  The examiner found that the Veteran did not have a return of back pain until he began experiencing problems with his right hip.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current low back disorder are outweighed by the probative VA opinion. 

Under these circumstances, the Board finds that the claim for service connection for a low back disorder must be denied.  While there is evidence of a current disability, and evidence of an in-service injury, there is no probative evidence of an etiological relationship between the two.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

Increased Rating - Residuals of a Right Leg Injury 

The Veteran contends that he is entitled to a higher disability rating for his residuals of a right leg injury, to include muscle spasms of the gastrocnemius, which has been rated under Diagnostic Code 5311, and assigned a noncompensable (0 percent) rating by the June 2009 rating decision.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

Diagnostic Code 5311 contemplates the foot and leg anatomical region, and provides for evaluations for disability of Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.  Disabilities are classified as slight, moderate, moderately severe or severe under diagnostic codes 5301 to 5323.  38 C.F.R. § 4.73.  These terms are described in 38 C.F.R. § 4.56(d).  A slight disability stems from a simple wound of a muscle without debridement or infection, and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1)(i)-(ii) (2013).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).  

Moderate disability of the muscles is associated with consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. The objective findings include entrance and, if present, exit scars which are linear or relatively small; situated to indicate a relatively short track of the missile through the muscle tissue; and signs of some loss of deep fascia, muscle substance, or impairment of muscle tonus, as well as loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles will consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring. There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements. The objective findings will include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side will demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Finally, a severe disability of the muscles will consist of a through-and-through or deep penetrating wound due to a high-velocity missile or large or multiple low velocity missiles; with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection; or with sloughing of soft parts, intermuscular binding, and scarring.  Service treatment records will show hospitalization for a prolonged period for treatment of the wound and there will be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements. The objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area; muscles swelling and hardening abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function. 38 C.F.R. § 4.56(d)(4).

Under Diagnostic Code 5311, a noncompensable evaluation is warranted for slight muscle injury, a 10 percent evaluation is warranted for moderate muscle injury, a 20 percent evaluation is warranted for moderately severe muscle injury, and a 30 percent evaluation is warranted for severe muscle injury.  38 C.F.R § 4.73, Diagnostic Code 5311. 

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

After review of the evidence, the Board finds that an increased rating for the residuals of a right leg injury, to include muscle spasm of the right gastrocnemius (Muscle Group XI), is not warranted here.

The Veteran was provided a VA examination in May 2009.  He informed the examiner that he sustained a right leg injury in 1985 while playing football.  He ran into a pole and injured his lower leg, posterior aspect.  Service treatment records show that treatment consisted of aspirin, heat, and elevation.  There was a notation of history of leg cramps on his separation examination in May 1986, however, the condition was not elaborated on.  

Upon examination, the Veteran reported flare-ups of muscle spasms in the gastrocnemius 1-2 times daily with insidious onset lasting approximately one minute.  The Veteran relieved his symptoms by sitting down to rest.  He denied constant pain, weakness, stiffness, swelling, redness, instability, giving away or "locking" of the muscle.  He stated that he did not use or have the need for assistive devices, and that he was able to stand and walk without issue when not having muscle spasms.  He denied any history of falls and stated that he has not had any incapacitating episodes. 

Objective findings revealed full range of ankle motion with no pain reported upon physical examination.  There was no additional reduced range of motion or joint function following three repetitions due to pain, fatigue, incoordination, weakness or lack of endurance.  There was no angulation of the Achilles tendon.  The examiner noted the Veteran's report that the range of motion of his right ankle was much reduced during flare-ups.  The Veteran was diagnosed with episodic muscle spasms in the gastrocnemius muscle.  The examiner noted that the effect on the Veteran's work and daily activities consisted of needing to stop and rest for a minute.  

The Board finds that, resolving any reasonable doubt in the Veteran's favor, 
the criteria of 38 C.F.R. § 4.56 enable a 10 percent evaluation throughout the rating period on appeal.  

In this case, the May 2009 VA examination indicates reports of reduced function in the right ankle during periods of flare-up.  In this regard, 38 C.F.R. § 4.56 notes a lowered threshold of fatigue after average use as a criteria for consideration for moderate muscle disability.  The record does not provide detail as to the duration and frequency of the flare-ups, but resolving doubt in the Veteran's favor, his credible reports are deemed to indicate a lowered threshold of fatigue.  Thus, a 10 percent evaluation is justified for a muscle disability of moderate severity.  However, given that the effect on the Veteran's work and daily activities consisted only of needing to stop and rest for a minute, the record does not establish moderately severe muscle disability.  Further weighing against a finding of moderately severe disability, there is no showing of muscle atrophy, adherent scarring, or impairment of muscle tonus.  There is also no indication of loss of deep fascia or normal firm resistance of the muscle.

For all the foregoing reasons, the Board finds that the claims for ratings in excess of 10 percent for right and left leg shin splints must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53- 56.

Extraschedular and TDIU Considerations 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's disability is not specifically listed in the rating schedule and the Board finds that his disability picture and the impairment caused therefrom, are 
not fully contemplated by the rating schedule.  However, there are no indicia of an exceptional or unusual disability picture such as frequent periods of hospitalization or marked interference with employment.  As noted above, the Veteran reported at the May 2009 VA examination that when he experienced flare-ups while at work, he would take a moment to sit and rest.  There is no indication that the Veteran's muscle spasm causes more than a slight interference with his employment.  Additionally, the record shows that any period of hospitalization was related to the Veteran's hip replacement surgery, and not to residuals of his right leg injury.  Therefore, a referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d, at 1366.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

The Board has also considered whether the issue of entitlement to total disability individual unemployment (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record reflects that although the Veteran has reported that his work has been affected by his needing to stop for a minute to rest, as he indicated, he is able to cope with his symptoms.  

The Veteran has not reported and the evidence does not otherwise reflect that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the Board finds that no further consideration of a TDIU is warranted at this time.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to an initial 10 percent evaluation for residuals of a right leg injury, to include muscle spasm of the gastrocnemius muscle, is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


